DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 
Status of Claims
3.	Claims 1-4, 7-13 and 16-24 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-4, 7, 9-13, 16 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reitmeyer et al (US 2018/0310032) in view of Woschank et al (US 10,271,079).		
a system (e.g., see Fig. 1) comprising: 
at least one hardware processor (such as a server 108 comprising at least a hardware processor); and a non-transitory machine-readable medium (such as memory within the server) embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations (e.g., see Para 114), the operations comprising: 
receiving an original version of a video from a first computing device of a first user of an online service, the original version of the video comprising a first video file format, and the original version of the video being received in association with a request to post the video for access by other users of the online service (e.g., see Figs. 2, 3, -308; Para 52; such as uploading a video file to the server 108); 
determining that a converted version of the video is not available at a first point in time (e.g., see Fig. 11; Para 88; such as determining that a converted version of the video is not available before transcoding into a converted version of the video), or alternatively, it would be obvious to make sure that a converted version of the video is not available before transcoding for a different format; wherein the converted version comprising a second video file format generated based on a conversion from the first video file format (see Fig. 11; Para 88; such as converting from original MP4 format to HLS format after receiving the original video); 
publishing the original version of the video on the online service based on the request to post the video and on the determining that the converted version of the video is not available, the publishing of the original version of the video being configured to enable other computing devices different from the first computing device to access the original version of the video via the online service (e.g., see Fig.11; Para 88; such as publishing the original version of the video at the server via manifest 1112 for other users to access after posting to the server), the publishing of the original version of the video is configured to restrict access to the original version of the video to only a particular subset of users of the online service (e.g., see Para 88; such as restrict access to only a particular subset of users of DASH streaming); 
determining that the converted version of the video is available at a second point in time subsequent to the first point in time (e.g., see Para 88; determining that the converted version of the video is available after the video file is transcoded into different format and a new manifest is generated); or, alternatively, it would be obvious to make sure that the converted format is available before posting for access; and 
publishing the converted version of the video on the online service based on the determining that the converted version of the video is available, the publishing of the converted version of the video being configured to enable the other computing devices to access the converted version of the video via the online service (see Para 88; then publishing a new manifest 1124 with converted format).
Reitmeyer is silent about each user in the particular subset of users of the online service having a corresponding first degree connection with the first user in which either one of the user in the particular subset of users and the first user has accepted an invitation to connect from the other one of the user in the particular subset of users and the first user.
In an analogous art, Woschank equally discloses each user in the particular subset of users of the online service having a corresponding first degree connection with the first user in which either one of the user in the particular subset of users and the first user has accepted an invitation to connect from the other one of the user in the particular subset of users and the first user (e.g., see Col 2 lines 4-18; Col 4 lines 1-11; Col 20 lines 45-53; Col 23 lines 8-13; such as restricting access to the original version of the video to only users such as friends or followers receiving share link via social networks from first user who publishes the original video content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reitmeyer to include each user in the particular subset of users of the online service having a corresponding first degree connection with the first user in which either one of the user in the particular subset of users and the first user has accepted an invitation to connect from the other one of the user in the particular subset of users and the first user, as taught by Woschank to take advantage of social networks to quickly enable a user to quickly share live video streams with his friends and followers without any latency.

Regarding Claims 2, 11 and 20, Reitmeyer further discloses the second video file format is an HLS format (e.g., see Para 88).

Regarding Claims 3 and 12, Reitmeyer further discloses the first video file format is an MP4 format (e.g., see Para 88).

Regarding Claims 4 and 13, Reitmeyer further discloses the publishing of the original version of the video is configured to enable the other computing devices to prefetch the original version of the video via the online service; and the publishing of the converted version of the video is configured to enable the other computing devices to prefetch the converted version of the video via the online service (e.g., see Para 88-89).

Regarding Claims 5 and 14, Reitmeyer further discloses the publishing of the original version of the video is configured to restrict access to the original version of the video to only a particular subset of users of the online service (e.g., see Para 88; such as restrict access to only a particular subset of users of DASH streaming).

Regarding Claims 6 and 15, Reitmeyer further discloses the particular subset of users of the online service comprises users that have a first degree connection with the first user (see Para 54; since the segment files are stored on a local drive, in some embodiments the encoder 106 may act as a web server to allow devices on the local network (equivalent to a first degree connection with the first user) to access the content).

Regarding Claims 7 and 16, Reitmeyer equally discloses or render obvious of “determining, by the computer system, that a duration of the original version of the video satisfies a minimum duration threshold value, wherein the publishing of the original version of the video is based on the determining that the duration of the original version of the video satisfies the minimum duration threshold value” (e.g., see Para 50; such as determining that the original video satisfying at least a segment with duration of 4 seconds).

Regarding Claims 9 and 18, Reitmeyer further discloses the other computing devices comprise mobile devices (see Fig. 1; Para 48; the plurality of decoders 112 may also allow for viewing of the digital content on a display directly connected to the device on which the decode client 112 is running, such as laptops, mobile devices).

Regarding Claim 21, Reitmeyer in view of Woschank discloses the publishing of the original version of the video on the online service comprises publishing the original version of the video as a streaming video (see Reitmeyer: Para 88; Woschank: Col 3 line 66- Col 4 line 6).

Regarding Claim 22, Reitmeyer in view of Woschank discloses the publishing of the converted version of the video on the online service comprises publishing the converted version of the video as a streaming video (see Reitmeyer: Para 88; Woschank: Col 8 lines 30-39; such as converted into HLS format streaming video).

Regarding Claim 23, Woschank equally discloses the publishing of the original version of the video on the online service comprises publishing the original version of the video in a personalized online data feed of each user of the particular subset of users of the online service (see Col 3 line 66- Col 4 line 11; such as enable users to create live video streams for friends and followers, view streams from friends and followers, and/or subscribe to favorite streamers to receive exclusive access to their streams via access tokens).

Regarding Claim 24, Reitmeyer further discloses the publishing of the converted version of the video on the online service comprises publishing the original version of the video in a personalized online data feed of one or more users of the online service (see Col 3 line 66- Col 4 line 11; such as enable users to create live video streams for friends and followers, view streams from friends and followers, and/or subscribe to favorite streamers to receive exclusive access to their streams via access tokens).

Allowable Subject Matter
5.	Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-4, 7-13 and 16-24 have been considered but are moot in view of new grounds of rejection.

Conclusion
7.	Claims 1-4, 7, 9-13, 16 and 18-24 are rejected.
	Claims 8 and 17 are objected.

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426